IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-09-00099-CR

RICHARD BERNARD STEPP,
                                                            Appellant
v.

THE STATE OF TEXAS,
                                                            Appellee



                         From the 272nd District Court
                              Brazos County, Texas
                        Trial Court No. 06-03822-CRF-272


                          MEMORANDUM OPINION


      Richard Bernard Stepp seeks to appeal the trial court’s denial of his motion for

judgment nunc pro tunc which he filed nearly two years after his conviction became

final. The Clerk of this Court advised the parties that the appeal is subject to dismissal

for want of jurisdiction because it appears there has been no appealable order. See

Everett v. State, 82 S.W.3d 735, 735 (Tex. App.—Waco 2002, pet. dism’d). The Clerk also

notified the parties that the appeal may be dismissed unless a response was filed

showing grounds for continuing the appeal. No response has been filed.
        This Court does not have jurisdiction to review an order in a criminal case unless

that jurisdiction is expressly granted by the Texas Constitution or by statute. See Abbott

v. State, 271 S.W.3d 694, 696-97 (Tex. Crim. App. 2008); Everett, 82 S.W.3d at 735. No

statute vests this Court with jurisdiction over an appeal from an order denying a

motion for judgment nunc pro tunc. Accordingly, the appeal is dismissed for want of

jurisdiction.

                                                       FELIPE REYNA
                                                       Justice

Before Chief Justice Gray,
       Justice Reyna, and
       Justice Davis
Appeal dismissed
Opinion delivered and filed June 24, 2009
Do not publish
[CR25]




Stepp v. State                                                                      Page 2